Citation Nr: 1601336	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-02 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to an initial rating in excess of 10 percent prior to September 9, 2011, an in excess of 20 percent thereafter, for service-connected degenerative arthritis medial compartment of the left knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as a March 2012 rating decision from the Appeals Management Center (AMC) in Washington, D.C.

In his April 2012 VA Form 9, the Veteran perfected his appeal on the issues of entitlement to service connection for pseudofolliculitis and posttraumatic stress disorder (PTSD).  The Veteran's claims were subsequently granted in a July 2015 rating decision.  As such, the Board does not have jurisdiction over these issues. 

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of entitlement to an increased rating for the left knee disability and entitlement to service connection for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to service connection for bilateral hearing loss.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.

3.  The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in active service, and it did not manifest within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In November 2015, the Veteran stated during his Board videoconference hearing that he requested to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in March 2008 and June 2008 letters sent to the Veteran.  

The duty to assist has also been satisfied.  The Veteran's claims file contains his service treatment records, post-service medical records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

In May 2015, the Veteran was afforded a VA examination for tinnitus.  The Veteran has not been afforded a VA examination for his claim seeking service connection for hypertension; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which the claimed disability may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service to which any current condition may be related, a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current tinnitus.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was security journeyman.  During his November 2015 Board hearing, the Veteran provided sworn testimony that his job responsibilities as a security police officer in the Air Force included working on a flight line and placed him in close proximity to loud engine noises from aircraft.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.

Further, the Veteran provided sworn testimony at his November 2015 Board hearing that he began to experience symptoms of buzzing in his ears during active duty service, and he has experienced constant symptoms that have continued to the present day.  Further, the Veteran stated that during active service he did not know what tinnitus was and did not know what was causing the ringing in his ears.

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  

At his May 2015 VA examination, the Veteran stated his tinnitus began with a gradual onset during military service.  He described his symptoms as a constant bilateral ringing sound.  The VA examiner opined it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner noted that records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  There was no record of complaints or treatment of tinnitus in service records or in VA treatment records.  The examiner further stated there was no basis on which to conclude that the Veteran's claimed tinnitus was associated with noise injuries.  The examiner noted that the Veteran continued to show normal hearing for VA purposes almost 20 years after military separation, and tinnitus can be caused by problems other than noise exposure, such as trauma, medications and certain diseases.

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his Board hearings that tinnitus began during service and has persisted ever since discharge.  His assertion that it began during service is consistent with the circumstances of his service.  

The Veteran's testimony and other statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's own testimony.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

Hypertension

In his January 2009 claim for benefits, the Veteran stated that his "high blood pressure" first began in 1998.  

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with hypertension within one year of his separation from service.  

Post-service treatment records reflect that the Veteran has a past medical history of hypertension.  See, e.g., October 2012 VA podiatry consult.  However, the medical records do not demonstrate that any medical professional has ever indicated that his hypertension either had its onset or may have been directly related to active duty service.  Rather, a February 2009 VA primary care note reflects that the Veteran's blood pressure was elevated at 156/118.  The Veteran denied a history of hypertension, and he was noted to be asymptomatic.

The Veteran has not made any assertions that his hypertension manifested during active service.  Rather, he stated in his November 2015 Board testimony that a doctor hold him during service that he had "pre hypertension" and was at risk for developing the condition.  He stated that he was not treated with any hypertension medication during service, and he did not recall when he was first diagnosed with hypertension.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

The Board acknowledges the Veteran's belief that his hypertension is related to his active duty service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown by competent evidence to be etiologically related to his active service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Left knee disability

The Veteran was last afforded a VA examination for his left knee disability in May 2015.  The Veteran stated during his Board hearing testimony that he misunderstood the VA examiner's instructions and had the examination stopped prior to performing range-of-motion testing on his knee because he was experiencing pain in the joint.  The Veteran requested to undergo another examination in order to properly evaluate the current level of severity of his left knee disability.  In light of this apparent miscommunication, the Veteran should be provided a new VA examination on remand.

Pes planus

The Veteran is also seeking service connection for bilateral pes planus.  Moderate asymptomatic pes planus was noted on the Veteran's June 1994 enlistment examination.  Therefore, his pes planus pre-existed active service.  The Veteran has asserted his pes planus worsened during active service.  Notably, he provided credible lay testimony at his November 2015 Board hearing that his duties as a security police officer involved long periods of standing, walking and running which worsened his condition.  Further, the Veteran stated that he sought treatment during service and was given insoles for his shoes to help alleviate his symptoms.   

Where a disorder is noted on service entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417(Fed. Cir. 1994). "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 .3d at 1096 (citing 38 U.S.C.A. § 1153 ). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116 (2003).

The burden of proof initially rests with the claimant to show increase in severity of the disability during service.  See Wagner, 370 F.3d 1089.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression.  Id.  The Veteran offered sworn testimony that he the walking he did as part of his service duties caused his pes planus to worsen.  Accordingly, remand for a VA examination is required to determine whether the Veteran's pre-existing pes planus an increase in service is due to the nature progress of the disease.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2015.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected left knee disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

3.  Provide the Veteran with a VA examination to determine the nature and etiology of his current bilateral pes planus. The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed. 

Following a review of the record, and any necessary testing, the examiner should address the following question:

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting pes planus was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner should specifically consider the Veteran's credible report that his duties in service involved long periods of standing, walking and running which worsened his condition.  Please identify any such evidence with specificity. 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


